

116 S2073 IS: Taiwan Defense Act of 2021
U.S. Senate
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2073IN THE SENATE OF THE UNITED STATESJune 16, 2021Mr. Hawley (for himself, Mr. Tillis, Mr. Tuberville, Mr. Daines, and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo maintain the ability of the United States Armed Forces to deny a fait accompli by the People’s Republic of China against Taiwan. 1.Short titleThis Act may be cited as the Taiwan Defense Act of 2021.2.DefinitionsIn this Act:(1)DenyThe term deny means to use combined joint operations to delay, degrade, and ultimately defeat an attempt by the People’s Republic of China to execute a fait accompli against Taiwan, resulting in—(A)the termination of hostilities or at least the attempted fait accompli; or(B)the neutralization of the ability of the People’s Republic of China to execute a fait accompli against Taiwan.(2)Fait accompliThe term fait accompli refers to the strategy of the People’s Republic of China for invading and seizing control of Taiwan before the United States Armed Forces can respond effectively, while simultaneously deterring an effective combined joint response by the United States Armed Forces by convincing the United States that mounting such a response would be prohibitively difficult or costly.3.FindingsCongress makes the following findings:(1)Taiwan is a beacon of democracy in Asia and a steadfast partner of the United States in the common pursuit of a free and open Indo-Pacific region in which—(A)all societies enjoy sovereign autonomy;(B)the people of the region live securely, prosperously, and with dignity; and(C)the societies of the region rise and fall not by coercion but on the basis of peaceful competition.(2)If the People’s Republic of China were to use military force to compel the unification of Taiwan with the People’s Republic of China—(A)the world would lose one of the great exemplars of freedom and democracy;(B)the United States and allies and partners of the United States would face severe difficulty in maintaining favorable balances of power relative to the People’s Republic of China in Northeast and Southeast Asia; and(C)as the balance of power in the Indo-Pacific region shifted in favor of the People’s Republic of China, the People’s Republic of China would possess an increasing ability to—(i)impose its will throughout the Indo-Pacific region, including by threatening or using force against Japan, South Korea, the Philippines, and other allies and partners of the United States; and(ii)restrict United States access to key trade routes and markets in the Indo-Pacific region, thereby imposing economic hardship on middle-class and working-class Americans and increasing the ability of the People’s Republic of China to intrude into political life in the United States.(3)There is growing concern that the Government of the People’s Republic of China may conclude that the cross-Strait military balance has tilted in its favor and launch an invasion of Taiwan sooner than previously anticipated, including as follows:(A)Former Assistant to the President for National Security Affairs H.R. McMaster testified in March 2021 that Taiwan is the most significant flashpoint now between the United States and the People’s Republic of China.(B)Commander of United States Indo-Pacific Command Admiral John Aquilino testified in March 2021 that the threat of an invasion by the People’s Republic of China of Taiwan is much closer to us than most think and could materialize well before 2035.(C)Former Commander of United States Indo-Pacific Command Admiral Phil Davidson testified in March 2021 that the threat of an invasion by the People’s Republic of China of Taiwan is manifest during this decade, in fact in the next six years.(4)Defense policymakers and analysts across multiple administrations have found that, if the People’s Republic of China does invade Taiwan, the invasion will likely take the form of a fait accompli, including as follows:(A)The Defense Science Board assessed in June 2018 that the People’s Republic of China will attempt to achieve a decisive outcome very quickly, presenting the United States and its allies with a fait accompli, in the event of conflict.(B)The Department of Defense Indo-Pacific Strategy Report released in June 2019 found that—(i)if the People’s Republic of China or another strategic competitor in the Indo-Pacific region decides to advance their interests through force, they are likely to enjoy a local military advantage at the onset of conflict. In a fait accompli scenario, competitors would seek to employ their capabilities quickly to achieve limited objectives and forestall a response from the United States, and its allies and partners; and(ii)an attempted fait accompli by the People’s Republic of China or another strategy competitor would constitute one of the most stressing potential scenarios facing the United States Armed Forces.(C)The Tri-Service Maritime Strategy released by the United States Navy, United States Marine Corps, and United States Coast Guard in December 2020 stated, In the event of conflict, China … will likely attempt to seize territory before the United States and its allies can mount an effective response—leading to a fait accompli..(D)The Army Multi-Domain Transformation strategic guidance released by Army Chief of Staff General James McConville in March 2021 stated that China and other adversaries of the United States will seek to seize their objectives quickly as a fait accompli, if the Joint Force cannot present credible deterrent options.(E)Then-Acting Secretary of Defense Patrick Shanahan testified in March 2019 that the Government of the People’s Republic of China is developing capabilities that could be used to achieve a fait accompli that would make reversing Chinese gains more difficult, militarily and politically.(F)Special Assistant to the Secretary of Defense for China Ely Ratner assessed in January 2020 that China has made significant investments in long-range ISR and strike assets and China hopes the threat of these attacks will deter U.S. intervention by negating a substantial portion of U.S. airpower early in a conflict, thereby creating time and space for a fait accompli.(G)Former Under Secretary of Defense for Policy Michèle Flournoy warned in June 2020 that the Government of the People’s Republic of China may believe the United States lack[s] the military capabilities that might be effective in the face of A2/AD and conclude that China should move on Taiwan sooner rather than later, a fait accompli that a weakened and distracted United States would have to accept. (5)There is broad agreement that the United States should maintain the ability of the United States Armed Forces to defeat a fait accompli by the People’s Republic of China, including as follows:(A)The National Defense Strategy Commission assessed in November 2018 that competing successfully in the Indo-Pacific region, while also managing escalation dynamics, requires positioning substantial capability forward … to deter and prevent a fait accompli by an agile, opportunistic adversary. (B)Then-Acting Secretary of Defense Patrick Shanahan testified in March 2019 that implementation of the 2018 National Defense Strategy was required to ensure the United States had the capabilities, posture, and employment of forces necessary to prevent a fait accompli by the People’s Republic of China.(C)Assistant to the President for National Security Affairs Jake Sullivan and Deputy Assistant to the President and Coordinator for Indo-Pacific Affairs on the National Security Council Kurt Campbell warned in September 2019 that Beijing cannot be allowed to use the threat of force to pursue a fait accompli in territorial disputes.(D)Former Under Secretary of Defense for Policy James Miller wrote in October 2020 that U.S. defense planners must maintain a laser focus on a scenario for which U.S. forces are ill-prepared today, in which China … see[s] the opportunity for a quick invasion of a U.S. partner or ally and attempt[s] to impose a fait accompli that would be costly and risky to reverse. (E)In January 2021, Secretary of Defense Lloyd Austin upheld the assessment by the Indo-Pacific Strategy Report that Department of Defense initiatives on force employment, crisis response, force and concept development, and collaboration with allies and partners should be aimed to help address this critical challenge of a potential fait accompli scenario involving the People’s Republic of China.(F)Deputy Secretary of Defense Kathleen Hicks testified in February 2021 that the People’s Republic of China is less likely to attempt a fait accompli against Taiwan if it knows that the United States will be able to defeat such an attempt, and that the United States should therefore maintain the ability to defeat a fait accompli by the People’s Republic of China against Taiwan.(G)Under Secretary of Defense for Policy Colin Kahl, Admiral Aquilino, and Admiral Davidson testified in March 2021 that they agreed with the testimony by Deputy Secretary Hicks, and that the United States should maintain the ability to defeat a fait accompli by the People’s Republic of China against Taiwan in order to strengthen deterrence against such a contingency.(H)Former Assistant to the President and Deputy National Security Advisor Matt Pottinger testified in June 2021 that the Department of Defense must ensure that it can deny China’s ability to forcibly subordinate Taiwan, including through a fait accompli attempt, and that time is running short to do so.(I)Secretary Austin testified in June 2021 that the United States should maintain its ability to defeat a Chinese fait accompli against Taiwan, including by maintaining a combat-credible forward deterrent posture. (6)There is likewise broad agreement that a strategy of denial is essential to deter or defeat a fait accompli by the People’s Republic of China against Taiwan, including as follows:(A)The 2018 National Defense Strategy tasked the Department of Defense with posturing and employing forces to delay, degrade, or deny adversary aggression.(B)Secretary Austin argued in January 2021 that a combat-credible, forward deterrent posture is instrumental to the United States military’s ability to deter, and if necessary, deny a fait accompli scenario.(C)Deputy Secretary Hicks, Under Secretary Kahl, Admiral Aquilino, and Admiral Davidson reaffirmed the emphasis by Secretary Austin on denial and testified that a strategy of denial is essential for deterring Chinese aggression.(D)The Joint Operating Concept for Deterrence Operations released in December 2017 states that forward-deployed forces contribute to denying benefits and thereby reduce the likelihood of an adversary achieving strategic or tactical surprise, thus helping to prevent adversary decision makers from concluding they might achieve a military fait accompli that could be extremely costly for the US to reverse by force.(E)The United States Army’s Multi-Domain Operations concept document released in December 2018 states that Army forces must demonstrate the capability to immediately deny a fait accompli in order to deter a near-peer adversary.(F)The Marine Corps Force Design 2030 report released in March 2020 states that forward-deployed forces possess the capability to attrite adversary forces, enable joint force access requirements, complicate targeting and consume adversary ISR resources, and prevent fait accompli scenarios.(G)The Tri-Service Maritime Strategy directs the United States Navy, United States Marine Corps, and United States Coast Guard to deny adversaries their objectives, defeat adversary forces while managing escalation, and set the conditions for favorable conflict termination.(7)Under the Taiwan Relations Act (22 U.S.C. 3301 et seq.), it is the policy of the United States to consider any effort to determine the future of Taiwan by other than peaceful means to be of grave concern to the United States, and—(A)the Taiwan Relations Act further establishes it as the policy of the United States to maintain the capacity of the United States to resist any resort to force or other forms of coercion that would jeopardize the security, or the social or economic system, of the people on Taiwan;(B)implementation of the Taiwan Relations Act therefore requires the United States to maintain the ability of the United States Armed Forces to defeat a fait accompli by the People’s Republic of China against Taiwan;(C)since 1979, the United States Government has consistently upheld the commitments of the United States under the Taiwan Relations Act;(D)section 1260 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) reaffirms that the Taiwan Relations Act and the Six Assurances are the cornerstones of United States relations with Taiwan; (E)the Department of State reaffirmed in January 2021 that [t]he United States maintains its longstanding commitments as outlined in the Three Communiques, the Taiwan Relations Act, and the Six Assurances, and that the commitment of the United States to Taiwan is rock-solid;(F)a failure by the United States to continue to uphold all of its obligations under the Taiwan Relations Act, including by clearly maintaining the ability of the United States Armed Forces to defeat a fait accompli by the People’s Republic of China against Taiwan, could draw into question the willingness and ability of the United States to uphold analogous commitments elsewhere in the Indo-Pacific region; and(G)any such loss of credibility could jeopardize the ability of the United States to forge and sustain the coalition of nations required to maintain a favorable balance of power against the People’s Republic of China, thereby denying the hegemonic ambitions of the People’s Republic of China.4.Sense of CongressIt is the sense of Congress that—(1)the ability of the United States to maintain a free and open Indo-Pacific region would be significantly compromised if the People’s Republic of China were able to invade and seize control of Taiwan, with severe implications for the lives, livelihoods, and freedoms of working Americans and the allies and partners of the United States in the Indo-Pacific region;(2)the most effective way for the People’s Republic of China to seize control of Taiwan is by way of invasion, and an invasion of Taiwan by the People’s Republic of China is likely to take the form of a fait accompli;(3)implementation of the Taiwan Relations Act requires the United States to maintain the ability of the United States Armed Forces to defeat a fait accompli by the People’s Republic of China against Taiwan, and officials across multiple administrations have affirmed that—(A)the United States should maintain the ability of the United States Armed Forces to defeat a fait accompli by the People’s Republic of China against Taiwan, and(B)a strategy of denial is the most effective option for deterring or defeating a fait accompli by the People’s Republic of China against Taiwan;(4)the Department of Defense has nonetheless struggled to consistently focus sufficient attention and resources on maintaining the ability to deny a fait accompli by the People’s Republic of China against Taiwan, and as a result—(A)the Government of the People’s Republic of China may believe that it can launch a successful fait accompli against Taiwan as soon as 2027; and(B)the governments of allies and partners of the United States in the Indo-Pacific region may question the will or ability of the United States to lead efforts to prevent the People’s Republic of China from dominating the Indo-Pacific region; and(5)it should therefore be the policy of the United States to maintain the ability of the United States Armed Forces to deny a fait accompli by the People’s Republic of China against Taiwan in order to—(A)ensure the Department of Defense adequately prioritizes maintaining the ability to deny a fait accompli by the People’s Republic of China against Taiwan as it develops strategies and plans and designs, postures, and employs the United States Armed Forces; and (B)by doing so, clarify for the Government of the People’s Republic of China and other governments in the Indo-Pacific region that the United States maintains and will continue to maintain the ability of the United States Armed Forces to deny a fait accompli by the People’s Republic of China against Taiwan, as required by the Taiwan Relations Act and in order to strengthen deterrence in the Indo-Pacific region.5.Statement of policyIt shall be the policy of the United States to maintain the ability of the United States Armed Forces to deny a fait accompli by the People’s Republic of China against Taiwan. 